Citation Nr: 1142452	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral heel spurs/arch collapse.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1982 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral heel spurs/arch collapse and assigned an initial noncompensable rating, effective May 1, 2004.  

In August 2007 the Veteran failed to appear for a travel board hearing she had requested, for which she was notified in July 2007.

In March 2008 the Board denied the Veteran's claim for an initial compensable disability rating, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in January 2011, the Court set aside the Board's March 2008 determination and remanded the claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2011 memorandum decision, the Court set aside and remanded the Board's March 2008 decision because the Board failed to consider whether a referral for extraschedular consideration for the Veteran's bilateral heel spurs/arch collapse disability was warranted.

The Board has carefully reviewed all of the medical and lay evidence of record and determined that additional development is required before a final decision can be made, including whether a referral for extraschedular evaluation of the bilateral heel spurs/arch collapse disability is warranted.

The Veteran is assigned an initial noncompensable rating for bilateral heel spurs/arch collapse pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 based on the findings of a VA feet examination in May 2005, which diagnosed bilateral heel spurs and pes planus.  The Veteran should be afforded an additional VA feet examination to determine the current nature of her heel spurs and pes planus disability.  

Prior to the examination, however, the AMC/RO should ask the Veteran to identify any VA or private treatment she has received for her disability since May 2004 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board acknowledges that the Veteran has asked VA to review her service treatment records in deciding her claim.  However, as she is already service connected for heel spurs and collapsed arches or pes planus and the Board does not dispute that this disability is related to her military service, current, post-service treatment records are relevant to the present claim rather than service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated her for bilateral heel spurs and pes planus, or collapsed arches.  After the Veteran has signed any appropriate releases, those records should be requested.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and her representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA feet examination to evaluate the current nature and severity of her bilateral heel spurs and pes planus.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a thorough orthopedic examination of the feet and describe all associated symptomatology.  In addition to responding to each section of the most recent VA feet examination worksheet, the examiner should document any of the following:

a) any symptoms relieved by built-up shoe or arch support; 
b) any pain on manipulation or use of the feet, specifying the location of the pain; 
c) any marked deformity such as pronation or abduction of the feet;
d) any indication of swelling on use;
e) any marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances;
f) any atrophy of the musculature, disturbed circulation, and weakness; 
g) any anterior metatarsalgia; or
h) any disability involving the toes.

Finally, the examiner is asked to describe the effects that the Veteran's bilateral heel spurs and pes planus disability has on any current employment.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, including whether a referral for an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321(b).  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


